Citation Nr: 0631943	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connect 
residuals of bilateral laminectomy, L4-L5 currently evaluated 
as 40 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1945 until 
October 1948 and from August 1958 until August 1964.

In June 1978, the RO granted the veteran service connection 
of a lumbar spine disability, residuals of bilateral 
laminectomy, L4-L5; a 20 percent disability rating was 
assigned.  In a March 1981 rating decision, a claim for 
increase was granted and the current 40 percent disability 
rating was assigned.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

In September 2006, for good cause shown, namely the veteran's 
age, a motion for advancement on the Board's docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

Issues not on appeal

In a March 2004 rating decision, the RO denied the veteran's 
claim of entitlement to increased rating for service-
connected residuals of a hemorrhoidectomy, chronic 
tonsillitis and residuals of fracture of the 5th metacarpal.  
In the same decision, service connection for glaucoma, tooth 
loss, sterility and lumbar scoliosis were also denied.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision, and those issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
manifested by restriction in range of motion, reports of pain 
and a diagnosis of degenerative disc disease.  The medical 
evidence of record does not show unfavorable ankylosis or 
additional functional loss or weakness due to pain, 
neurological complaints or periods of incapacitation which 
resulted in prescribed bedrest.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of the 
currently assigned 40 percent for the veteran's service-
connected lumbar spine disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected lumbar spine disability.  In the interest of 
clarity, the Board will initially discuss certain preliminary 
matters. The Board will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated May 7, 2002 by 
which the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The VCAA letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide an adequate description of the 
records.   Moreover, the letter specifically advised the 
veteran that in order to qualify for an increased disability 
rating, medical evidence of an increase in the severity of 
the disability was required.  

Finally, the Board notes that the May 2002 letter expressly 
notified the veteran that he should describe any additional 
evidence that he thought was relevant to his claim and 
further directed the veteran that he could submit any such 
information directly to VA   Additionally, the letter 
provided the veteran with information as to how he could 
submit evidence directly to VA.  The Board believes that 
these requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA.  

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.   In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.      

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and all available VA 
treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   During the course of this appeal, the 
veteran was referred for VA medical examination and opinion 
in May 2002 and June 2003.   

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination. See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].

The Board has considered the representative's contention that 
because there has been no VA examination for this claim since 
June 2003, a new examination is required. The passage of 
time, in and of itself, does not render such evidence stale.  
There has been no indication from the veteran or the 
veteran's representative that the veteran's disability has 
worsened since the prior examination.  The veteran's medical 
treatment records document ongoing treatment for a non-
service connected cervical spine disability, but not for 
complaints relative to his service-connected lumbar spine 
disability.  Accordingly, the record does not show any 
indication that the veteran's condition has worsened since 
the prior examination.  Therefore, remand for an additional 
examination is not required under the law.    

Moreover, as noted in the Introduction, the veteran's 
representative has requested that this matter be advanced on 
the Board's docket.   Under these circumstances, it does not 
appear that the continued delay which would be inherent in a 
remand for an unnecessary examination would be in the 
veteran's best interest.  See Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [VA's duty to assist is not a license for a 
"fishing expedition"].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  In March 2004 substantive 
appeal, the veteran requested a Travel Board hearing.  That 
hearing was scheduled for September 2005.  The veteran failed 
to appear for that hearing, and he has not requested that the 
hearing be rescheduled.  

Accordingly, the Board will proceed to a decision on the 
merits.
  
Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended, effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with both the new and old 
regulatory criteria in the February 2004 SOC and the June 
2005 SSOC.  The veteran's representative submitted additional 
argument on his behalf after receiving such notice.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under former Diagnostic Code 5293, effective prior to 
September 23, 2002, provided a for 60 percent rating for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief. A 
40 percent rating was provided for severe disability, with 
recurring attacks with little intermittent relief.  Moderate 
disability, with recurring attacks was provided a 20 percent 
rating.  Mild attacks were given a 10 percent rating. A 
noncompensable rating was assigned for postoperative, cured 
intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002).

(ii.)  The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under current Diagnostic Code 5243 
[intervertebral disc syndrome].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Intervertebral disc syndrome is evaluated based on either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes is as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
10 at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Analysis

The veteran seeks an increased disability rating for his 
service-connected lumbar spine disability, which is currently 
rated 40 percent disabling under both the former and the 
current schedular criteria.  His primary complaint is of 
severe pain, which he states limits his activities.  

For the reasons set out below, the Board has determined that 
a higher disability rating is not available.        

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board has considered the appropriateness of the currently 
assigned diagnostic codes under both the former and current 
criteria.  

(i.) The former schedular criteria

The veteran's disability was evaluated by the RO with former 
Diagnostic Code 5293 [intervertebral disc syndrome].  Former 
Diagnostic Code 5293 took into account the veteran's 
diagnosis, as well as his reports of pain and loss of motion.  

Accordingly, as the veteran suffers from a history disc 
disease, and his major symptoms include complaints of pain 
and limitation of motion, the Board will continue to use 
former Diagnostic Code 5293 in evaluating his disability.  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

As explained in the law and regulations section above, 
intervetebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The Board has considered rating the 
veteran's lumbar spine disability under this special 
criteria, however, as was noted in the June 2003 VA 
examination and as is supported by the veteran's current 
treatment records, the veteran has not been prescribed 
bedrest for his lumbar spine disability, that is to say there 
is not a history of incapacitating episodes.  The veteran has 
not supplied competent medical evidence to the contrary.  
Accordingly, the Formula for Rating Intervertebral Disc 
Syndrome is not for application, as it would result in a 
rating less than the currently assigned 40 percent.  

The veteran's service-connected low back disability will 
therefore be rated using the current General Rating Formula 
for Diseases and Injuries of the Spine.  

Schedular rating

(i.) The former schedular criteria

The veteran has been assigned a 40 percent disability rating.  
In order to qualify for the 60 percent disability rating, the 
highest rating available under Diagnostic Code 5293, there 
must be evidence of persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.

The June 2003 VA examination contained a specific finding of 
the absence of muscle spasm and the absence of other 
neurological symptoms, such as bladder or bowel problems.  
Additionally, there was no finding of absent ankle jerk or 
any reference to any other neurological finding.  These 
results are consistent with the findings of a May 2002 VA 
examination, which also noted no neurological findings.  A 
review of the veteran's treatment records indicate further 
that he is not currently seeking treatment for his lumbar 
back complaints.  He has not submitted or identified  any 
evidence which suggests that a 60 percent rating is 
appropriate.

It is clear that the totality of the medical evidence does 
not include neurological findings necessary for the 
assignment of a 60 percent disability rating under Diagnostic 
Code 5293.  

The medical records, as well as the veteran's own assertions,  
indicate his reports of limitation of function due to pain, 
as well as a certain loss of range of motion.  These symptoms 
have been taken into account in the currently assigned 40 
percent disability rating.    

(ii.) The current schedular criteria  

The veteran has been assigned a 40 percent disability rating 
under the General Rating Formula for Diseases of the Spine.   
The assignment of higher (60 percent and 100 percent) 
disability ratings under the General Rating Formula for 
Diseases of the Spine requires medical evidence of 
unfavorable ankylosis.  Ankylosis is "the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  

The medical evidence of record, including the VA 
examinations, does not indicate findings of ankylosis, and 
the veteran himself does not contend that his spine is 
ankylosed.  Although there is limitation of motion of the 
flexion of the veteran's lumbar spine due to pain, the spine 
is not immobile.  

The Board therefore concludes that the medical evidence of 
record does not support the assignment of a higher disability 
rating than the currently assigned 40 percent under the 
current schedular criteria.    

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2006).  See DeLuca, supra.  

With respect to both the current and former schedular 
criteria, although there is an indication of fatigue in the 
June 2003 VA examination, there is also in the May 2002 VA 
examination a specific finding that there is no additional 
disability due to loss of motion, weakness, incoordination 
and the like.  

Although the veteran has reported functional limitation based 
on his subjective reports of pain, none such has been 
objectively identified.  Moreover, the record indicates that 
the veteran is using only over-the-counter pain relievers for 
his lumbar spine disability and has not otherwise been 
seeking treatment for the condition or its associated pain.  
Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Extraschedular rating

In the February 2004 Statement of the Case, the RO included 
the regulation pertaining to extraschedular evaluations, 
38 C.F.R. § 3.321(b).  However, the RO did not then or at any 
other time adjudicate the matter of the veteran's entitlement 
to an extraschedular rating.  Moreover, the veteran has never 
raised the matter of his entitlement to an extraschedular 
rating.  His contentions have been limited to that discussed 
above.  Moreover, the veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual.  Accordingly, the matter of the 
veteran's potential entitlement to an extraschedular rating 
will not be considered by the Board.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board concludes that an increased disability rating, over and 
above the currently assigned 40 percent rating, is not 
warranted for the veteran's service-connected lumbar spine 
disability.  
A preponderance of the evidence is against the veteran's 
claim, and the benefit sought on appeal is accordingly 
denied.





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased rating for service-connect 
residuals of bilateral laminectomy, L4-L5 currently evaluated 
as 40 percent disabling is denied. 





____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


